IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0674
                               Filed April 4, 2018


SHATANI BUCK JR.,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Ian K. Thornhill,

Judge.



      Shatani Buck Jr. appeals from the denial of his application for postconviction

relief. AFFIRMED.




      Lanny M. Van Daele of Van Daele Law, LLC, North Liberty, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee State.




      Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                             2


DOYLE, Presiding Judge

       Ignoring his own misconduct, Shatani Buck Jr. blames his current plight on

his plea counsel and asks that his felon-in-possession-of-firearm conviction be

tossed. We affirm the district court’s denial of Buck’s application for postconviction

(PCR) relief.

       In December 2012, Buck was charged by trial information with Count I, felon

in possession of a firearm, in violation of Iowa Code section 724.26(1) (2012), a

class “D” felony; Count II, carrying weapons, in violation of section 724.4(1),1 an

aggravated misdemeanor; and Count III, possession of marijuana, in violation of

section 124.204(4)(m), a serious misdemeanor.              Buck bonded out and was

released to the supervision of the Iowa Department of Correctional Services

(DCS). An April 2013 pretrial report of violation indicated Buck had not reported

to DCS since early January and that he had picked up another drug possession

charge. Buck’s pretrial release was rescinded, and he was rearrested.

       Buck and the State reached a plea agreement. The agreement called for

Buck to plead guilty to Counts I and II. In exchange for these guilty pleas, the State

would recommend a deferred judgment be awarded on Count I with three years of

supervised probation and a suspended civil penalty. For Count II, the agreement

was for the State to recommend 365 days in jail with all but forty-six days being

suspended, two-year’s supervised probation, and credit for twenty-five days


1
  Iowa Code § 724.26(1) (2012) provides: “A person who is convicted of a felony in a state
or federal court, or who is adjudicated delinquent on the basis of conduct that would
constitute a felony if committed by an adult, and who knowingly has under the person’s
dominion and control or possession, receives, or transports or causes to be transported a
firearm or offensive weapon is guilty of a class “D” felony.” Buck was previously
adjudicated delinquent of the offense of burglary in the third degree, an offense that would
constitute a felony if committed as an adult.
                                         3


already served. The minimum fine would also to be suspended. Count III would

be dismissed at Buck’s cost. Additionally, the agreement called for the new drug

possession charge to be dismissed at Buck’s cost. Finally, the agreement called

for Buck’s release from custody to the supervision of DCS pending sentencing on

Count I after he completed serving the unsuspended portion of the jail sentence

imposed on Count II.

      In May 2013, Buck filed a written guilty plea to Count II, the carrying-

weapons offense, and was sentenced consistent with the provisions of the plea

agreement. The same day, in open court, Buck also pled guilty to Count I, the

felon-in-possession-of-firearm offense. A presentence investigation (PSI) report

was subsequently prepared. The PSI report recommended Buck be given a

suspended prison sentence. This recommendation was based, in part, upon

Buck’s extensive juvenile and adult criminal history, despite his young age, as well

as the fact that Buck had not been compliant during his period of pretrial release.

      In September 2013, Buck was sentenced on Count I, the felon-in-

possession-of-firearm offense, and despite the PSI recommendation, Buck was

granted a deferred judgment. Three days later, Buck violated the terms of his

probation on Count II. Buck admitted his misconduct, and he was sentenced to

ninety days in jail and remained on probation.

      In March 2015, the State sought to revoke Buck’s deferred judgment,

alleging Buck had missed and failed drug tests from August 2014 through January

2015, and alleging new criminal conduct by Buck. At a May 2015 hearing, Buck

admitted he had violated the terms of his probation under Count I. The district

court revoked Buck’s deferred judgment, adjudicated him guilty of the felon-in-
                                          4


possession-of-firearm offense, sentenced him to an indeterminate term of

incarceration not to exceed five years, suspended incarceration, and—yet again—

placed Buck on probation. In August 2015, after additional and repeated violations

of his probation, Buck’s probation was revoked and he was sent to prison to serve

the term of incarceration the court had suspended the previous May.

       In January 2016, Buck filed a pro se application for PCR relief. His PCR

counsel filed an amended application in April 2016. Buck alleged his defense

counsel, Edward Leff, failed to adequately consult with him “regarding possible

defenses, trial strategy, penalties and other matters” and that, as a result, his plea

was unknowing and involuntary. After a February 2017 trial, the district court

denied Buck’s PCR application. Buck appeals.

       The sum and substance of Buck’s argument on appeal is:

               In this case, prior to the acceptance of the plea offer and entry
       guilty plea, trial counsel did not communicate effectively with the
       appellant to understand the appellant’s concerns involving the
       charges. In addition, trial defense counsel did not effectively
       communicate with the appellant regarding the plea offer and its
       impacts. Further, prior to accepting the plea offer and entering the
       guilty plea, trial defense counsel did not effectively communicate with
       the appellant the significance and operation of the plea offer and
       entry of a guilty plea.          As a result, due to the ineffective
       communications with the appellant and lack of time and attention to
       the defense of the appellant, the appellant unknowing[ly] and
       involuntarily entered a guilty plea and accepted the plea offer at
       issue.

       Our review of ineffective-assistance-of-counsel claims is de novo. See

Dempsey v. State, 860 N.W.2d 860, 868 (Iowa 2015). Ineffective assistance is

shown by establishing counsel breached an essential duty that resulted in

prejudice. See id.
                                            5


       At the PCR trial, Buck testified attorney Leff did not spend the required time

and effort to understand the facts of his case and consult with him to understand

his position as to defense strategy in obtaining a plea deal.2 He said it was hard

to make contact with Leff by telephone. He testified he agreed to the deal because

it was important to keep an adult felony conviction off his record. He claimed that,

if he knew prior to his guilty plea what he knows now, he would not have taken the

plea offer and pled guilty. He did not elucidate what “he knows now.” He just “felt”

Leff could have done a better job at getting a better result.3

       Leff testified regarding his consultations with Buck. It was his understanding

that Buck’s main concern was keeping a felony conviction off his record. After a

review of the evidence, including Buck’s admissions to the police, Leff concluded

there was a substantial likelihood Buck would be convicted of all three charges if

they went to trial. His primary goal, consistent with Buck’s wishes, was to find a

resolution that maximized the chances of Buck avoiding an adult felony conviction.

       The PCR court observed:

                 Attorney Leff further testified that he saw no valid basis to file
       a suppression motion and felt that the filing of a baseless motion
       would jeopardize the plea offer. When [Buck] was charged with an
       additional possession of controlled substance offense in April 2013,
       Attorney Leff was concerned the outstanding plea offer would be
       revoked. Attorney Leff also felt that pushing any harder for
       concession on Count I would have jeopardized the State’s offer to
       recommend a deferred. Attorney Leff did continue to negotiate prior
       to the final deal being reached and was able to reduce the amount
       of jail time the State would accept on Count II. Furthermore, Attorney
2
  At his guilty plea hearing, Buck assured the court he was satisfied with the advice and
services he had received from his attorney.
3
  “When complaining about the adequacy of an attorney’s representation, it is not enough
to simply claim that counsel should have done a better job. The applicant must state the
specific ways in which counsel’s performance was inadequate and identify how competent
representation probably would have changed the outcome.” Dunbar v. State, 515 N.W.2d
12, 15 (Iowa 1994) (citations omitted).
                                            6


         Leff successfully negotiated a dismissal of the new possession of
         controlled substance charge as part of the overall plea agreement.
         After the plea hearing, [Buck] never requested a motion in arrest of
         judgment be filed. Finally, at sentencing, Attorney Leff was able to
         secure a deferred judgment on Count I although the DCS had
         recommended adjudication in the PSI.

         Essentially, Buck faults Leff for not performing a miracle. See Greta Van

Susteren, Responsibility of A Criminal Defense Attorney, 30 Loy. L.A. L. Rev. 125,

126 (1996) (“The convicted prisoners’ standard for effective assistance of counsel

is usually equal to a miracle worker—in other words, a standard that cannot be

met by mere mortals . . . . Clients have been known to demand that their lawyers

make a silk purse out of a sow’s ear.”). “But lawyers are not miracle workers. Most

convictions follow ineluctably from the defendants’ illegal deeds, and nothing the

lawyers do or omit has striking effect.” Burris v. Farley, 51 F.3d 655, 662 (7th Cir.

1995).

         In denying Buck’s application, the PCR court concluded:

                The Court finds wholly incredible [Buck]’s claim that he would
         have not entered a guilty plea had he known then what he knows
         now. Attorney Leff obtained exactly the outcome [Buck] wanted, that
         is, an opportunity to keep a felony conviction off his record. Given
         the circumstances of the offense, the considerable amount of
         credible evidence against him, and [Buck]’s prior criminal history, the
         outcome obtained by Attorney Leff was remarkable. Even more
         remarkable about Attorney Leff’s outstanding representation in
         [Buck]’s criminal case is that [Buck] obtained yet another criminal
         charge while his felony matter was pending. Not only did [Buck’s
         counsel] successfully avoid having [Buck]’s pretrial conduct
         jeopardize the plea agreement with the State, Attorney Leff was able
         to achieve a dismissal of the new charge as part of the same plea
         deal.
                The fact that [Buck] was unwilling and/or unable to abide by
         the simple terms of his probation, on multiple occasions, after
         receiving a deferred judgment, in no way renders his guilty plea
         involuntary or unintelligent. Moreover, although the Court has ruled
         this application fails on the prejudice prong of the Strickland test, the
         Court finds nothing about Attorney Leff’s representation of [Buck] to
                                        7


      be deficient. Both Attorney Leff and [Buck] testified that [Buck]’s
      paramount concern in the plea negotiations was keeping a felony
      conviction off of [Buck]’s record.      Attorney Leff successfully
      negotiated an agreement with the State that bound the State to
      recommend a deferred judgment. Attorney Leff also successfully
      advocated to the sentencing Court that a deferred judgment was an
      appropriate disposition despite [Buck]’s criminal record and a
      contrary recommendation by DCS. The fault for losing the benefits
      of a deferred judgment falls squarely on [Buck], not his counsel.

After a de novo review of the record, we wholeheartedly agree, and accordingly

affirm the PCR court’s denial of Buck’s PCR application.

      AFFIRMED.